                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:02CR353

       vs.
                                                       MEMORANDUM AND ORDER
TONY SKANNELL,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion for Sentence Reduction

under the First Step Act, ECF No. 878. The Fair Sentencing Act of 2010, Pub. L. No.

111-220, 124 Stat. 2372 (2010), effective August 3, 2010, reduced the penalties for

certain crack cocaine offenses. The First Step Act, at § 404, permits but does not require

sentencing judges to apply the Fair Sentencing Act to sentences imposed prior to August

3, 2010.

       In United States v. McDonald, 944 F.3d 769, 772 (8th Cir. 2019), the Court of

Appeals noted that a court considering a motion for a reduced sentence under § 404 of

the First Step Act first must decide whether the defendant is eligible for relief, and then

must decide, in its discretion, whether to grant a reduction.

       The Probation Office submitted a 2nd Revised 2019 First Step Act Retroactive

Sentencing Worksheet, ECF No. 905, in which that Office concluded that the First Step

Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), caused the Defendant’s mandatory
minimum term of imprisonment to be reduced to five years, and his range of imprisonment

under the U.S. Sentencing Guidelines reduced to 262 to 327 months.1

        The Defendant is eligible for a reduced sentence under the First Step Act, because

his sentence of 360 months incarceration exceeds the statutory mandatory minimum term

for his offense, as well as the newly calculated Guideline range. Although the Defendant’s

criminal history is extensive and violent, his conduct during his lengthy term of

incarceration does not give rise to additional public-safety concerns. The Court concludes

that a sentence at the low end of the newly calculated Guideline range satisfies all the

statutory sentencing objectives for the underlying offense.

        IT IS ORDERED:

        1. The Defendant’s Motion for Sentence Reduction under First Step Act, ECF No.

            878, is granted;

        2. The Defendant’s term of incarceration will be reduced from 360 months to 262

            months;

        3. All other provisions in the original Judgment and Commitment Order will remain

            unchanged; and

        4. A new Judgment and Commitment Order will be issued



        Dated this 25th day of March 2020.
                                                        BY THE COURT:
                                                        s/Laurie Smith Camp
                                                        Senior United States District Judge


        1
          In the Court’s Tentative Findings, ECF No. 440, Page ID 2428, the Court determined that the
Government’s Information of Prior Conviction was not timely filed and that no enhancement pursuant to 21
U.S.C. § 851 would be applied. Any references to such an enhancement in subsequent order were in error.

                                                   2
